Per Curiam.

Judgment of the Court of Common Pleas dismissing the appeal from the County Board of Revision of Cuyahoga County is affirmed.
Plaintiff-appellant is the owner of a 99-year lease upon certain parcels of real estate underlying the Frederick Building in downtown Cleveland with an option to renew for a like term unless the owners of the fees should elect at the end of the first term to purchase the building on their land. Plaintiff-appellant is responsible for the payment of real estate taxes under the provisions of the lease.
The appeal to Common Pleas Court was sought to be brought under favor of Section 5717.05, Revised Code, which provides in part:
“As an alternative to the appeal provided for in Section 5717.01, Revised Code, an appeal from the decision of a county board of revision may be taken directly to the Court of Common Pleas by the person in whose name the property is listed or sought to be listed for taxation.”
As holder of the 99-year lease with option to renew for a. like term, the Frederick Building is the lessee for a determinate period and is not “the person in whose name the property is listed * * * for taxation.” The other class upon whom the statute confers this right of appeal, “the person in whose name * * * sought to be listed for taxation,” refers to persons who become the owners of real property and because of the necessary operation in the County Auditor’s office, have not yet been listed as the new owners on the tax list. A person holding a 99-year lease renewable forever is listed for taxation as the owner. The plaintiff-appellant having merely a determinate lease does not qualify in this category and cannot prosecute an appeal under Section 5717.05, Revised Code.
Judgment will be entered accordingly.
Exceptions. Order see journal.
Kovachy, P. J., Corrigan and Wasserman, JJ., concur.